Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “… 4 lb/ream as measured using ASTM 646”, in line 2, and claim 11 recites the limitation “…20 lb/ream as measured using ASTM 646.”, in lines 2-3.  The term “ream” is product dependent; and therefore, it is confusing as to what coating weights are being claimed.  The specification of the current invention does not specify the product size associated with these coating weights.  ASTM D646-13 “Standard Test Method for Mass Per Unit Area of Paper and Paperboard of Aramid Papers (Basis Weight) describes a method for measuring the mass per unit area for a coating or primer, but the standard does not resolve the issue regarding the surface area corresponding to “ream” in these claims.  
In the claim rejections below, examiner will assume units for the coating weights are lb/3000 ft2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger).
Regarding claims 1, 9 and 18, Montsinger teaches a laminate for use as a flexible packaging wrapper, with an outer film (Item 92 in Figure 2, reproduced below) that is ink reverse printed (ink layer) (Item 94) and an inner film (oriented polymer film layer) (Item 93) of oriented polyolefin, which has a metallized coating of aluminum (barrier layer) (Item 96), and a cold seal adhesive (Item 98) is applied to the inner film surface (Abstract).  Montsinger teaches that the primer-coated web (primer layer) (Items 95 and 91) is bonded to the inner film (oriented polymer film layer) (Item 93) (col. 4, lines 23-25).  Montsinger teaches the aluminum or aluminum oxide metallized coating on the inner film provides a moisture and oxygen barrier (col. 1, lines 55-60).  Montsinger teaches the cold release surface (cold seal release layer) is an outer surface of the package (Figure 2).


    PNG
    media_image1.png
    432
    1607
    media_image1.png
    Greyscale

Thus, as shown in this figure the primer coating (primer coating) is in a facing, contacting relationship with the metal coating (barrier layer).
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. outer film and extrudate, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 2, Montsinger teaches the elements of claim 1, and Montsinger teaches a cold seal adhesive (cold seal adhesive layer) is an inner surface of the package (Figure 2). 
Regarding claim 3, Montsinger teaches the elements of claim 2, and Montsinger teaches a cold seal release coating (cold seal release layer) (Item 97) on top of the outer film (Figure 2). 
Regarding claim 4, Montsinger teaches the elements of claim 3, and Montsinger teaches the cold release surface (cold seal release layer) is an outer surface of the package (Figure 2). 
Regarding claim 16, Montsinger teaches the elements of claim 1, and Montsinger teaches a laminate with a cold seal release surface (cold seal release layer) is an outer surface of the package and a cold seal adhesive (cold seal adhesive layer) is an inner surface of the package (Figure 2).  Montsinger teaches that the completed flexible packaging material is fed into a turret rewind where it is fed and wound onto a core (roll) (col. 5, lines 16-18), and the ink (ink layer) is attached to the primer coating (primer layer) (Figure 1).
It is the examiner’s position that on the core the cold seal adhesive (cold seal adhesive layer) would be releasably adhered to the cold seal release surface (cold seal release layer), which is the second surface of the laminate of Montsinger (Figure 2).
Regarding claim 17, Montsinger teaches the elements of claim 1, and Montsinger teaches the laminate is wrapped around a product and the cold seal adhesive strips (cold seal adhesive layers) are abutted and pressed together to form a closed and well-sealed package (col. 3, line 65 – col. 4, line 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger).
Regarding claim 7, Montsinger teaches the elements of claim 1, and Montsinger teaches his inner film (oriented polymer film layer) is oriented polyolefin (Abstract).
Montsinger does not explicitly disclose using oriented polypropylene in his invention.
However, Montsinger discloses that the polymeric films used in flexible wrappers are typically biaxially oriented polypropylene films (col. 1, lines 31-33). 
Thus, it would have been obvious to one of ordinary skill in the art to use a biaxially oriented polypropylene for the oriented polyolefin in Montsinger’s laminate.

Claims 5 and 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) in view of Ishida (US Patent Application 2010/0035057 A1, published 11 Feb. 2011, hereinafter Ishida) and evidence provided by Polymer Database (“Polyolefins (polyalkenes”, accessed 24 Feb. 2022, hereinafter Polymer Database).
Regarding claims 5 and 6, Montsinger teaches the elements of claim 1.
Montsinger does not disclose the thickness of his primer layer nor that his primer layer comprises polyamide.
Ishida teaches a primer layer comprising a polyamide amine and a modified polyolefin with a thickness of 0.1 to 50 [Symbol font/0x6D]m for a polymer laminate (paragraphs 0022-0026 and 0038).
Given that Ishida and Montsinger are both drawn to polymeric laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the primer layer and at a thickness taught by Ishida in the cold seal laminate of Montsinger.  Further, Ishida teaches that his primer imparts high adhesive property and high heat resistance to the surface of substrates (Abstract), including metals and synthetic resins (paragraph 0028).
As evidenced by Polymer Database, the density of polyolefins ranges from 0.867 to 0.970 g/cm3 (page 3).
It is the examiner’s position that this range of density is also representative of the densities of the other components in the primer layer of Ishida.
Thus, the primer coating weight taught by Ishida is about:
(1e-6 m)(867 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 0.53 lb/3000 ft2 to 
(50e-6 m)(970 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 29.8 lb/3000 ft2.
Although there is no disclosure that the primer coating weight is measured using ASTM D646, given that the coating weight disclosed by Ishida overlaps that claimed and absent any evidence of criticality regarding how the coating weight is measured, Ishida is considered to meet the claimed weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the primer coating weight from the overlapping portion of the range(s) taught by Ishida because overlapping ranges have been held to be prima facie obviousness.

Claim 8 and 11-12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) in view of Lyzenga et al. (US Patent Application 2013/0121624 A1, published 16 May. 2013, hereinafter Lyzenga) and evidence provided by Lenntech (“Polypropylene”, accessed 23 Feb. 2022, hereinafter Lenntech).
Regarding claims 8 and 11-12, Montsinger teaches the elements of claim 1.
Montsinger does not disclose the thicknesses of his inner film nor of his entire laminate.
Lyzenga teaches reclosable flexible packaging with an oriented polypropylene layer (OPP) with a thickness of 47 to 500 gauge, depending on the process (paragraph 0095) and the thickness of his continuous closure layer (flexible packaging material) has a thickness of 0.5 to 5.0 mils (paragraph 0078).
Given that Lyzenga and Montsinger are both drawn to sealable polymeric laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thicknesses for the oriented polypropylene layer and the entire packaging film as taught by Lyzenga in the cold seal laminate of Montsinger.  Further, Lyzenga teaches that the film (oriented polymer film layer) thickness is based on desired barrier to gas, moisture, and light and the desired structural integrity and other packaging factors (paragraph 0095).
As evidenced by Lenntech, the density of polypropylene is 0.910 to 0.928 g/cm3 (page 1).
It is the examiner’s position that a density of 0.92 g/cm3 representative of the density of the polypropylene and of the densities of the other components in the laminate of Montsinger.
Thus, the basis weight is:
(0.5 mils)*(1/1000*2.54/100 m/mils)(920 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 0.72 lb/3000 ft2 to 
(5.0 mils)*(1/1000*2.54/100 m/mils)(920 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 72 lb/3000 ft2.
Although there is no disclosure that the primer coating weight is measured using ASTM D646, given that the coating weight disclosed by Lyzenga overlaps that claimed and absent any evidence of criticality regarding how the coating weight is measured, Lyzenga is considered to meet the claimed weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thicknesses of the oriented polymer film layer and of the flexible packaging material and the basis weight of the flexible packaging material from the overlapping portion of the range(s) taught by Lyzenga because overlapping ranges have been held to be prima facie obviousness.

Claim 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) in view of Catena et al. (US Patent 5,466,734, published 14 Nov. 1995, hereinafter Catena).
Regarding claim 15, Montsinger teaches the elements of claim 1.
Montsinger does not disclose the coefficient of friction of his laminate.
Catena teaches a cold seal release lacquer with a coefficient of friction of 0.2 (Table 1).
Given that Montsinger’s laminate requires a cold seal release layer and Catena teaches a cold seal release lacquer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cold seal release lacquer as taught by Catena in the cold seal laminate of Montsinger.  Further, Catena teaches that his cold seal release lacquer has superior release properties (col. 2, lines 28-30).

Claims 1-4, 7, 9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher at al. (US Patent Application 2011/0152052 A1, published 23 Jun. 2011, hereinafter Schumacher) in view of Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger).
Regarding claims 1-4, 9 and 18, Schumacher teaches a cold-sealed, reclosable pack having a cold-sealed layer of adhesive (Abstract).  Schumacher teaches the following construction/sequence of layers: adhesive layer (cold seal adhesive layer), carrier (oriented polymer film layer), primer layer, printing ink layer (ink layer), and release coating (cold seal release layer) (paragraphs 0055 and 0057).  Schumacher teaches that one of the functions of the outer release coating (cold seal release layer) is to protect the lower layers, more particularly the printing ink layer, from external exposures (paragraph 0056).  Thus, his outer release coating (cold seal release layer) is the outer layer of his laminate, and therefore, his adhesive layer (cold seal adhesive layer) is on the inner surface of his laminate.  
Given that Schumacher teaches that the substrates/carriers of his invention are polymer films coated with his cold-seal adhesive and other layers (paragraphs 0054 and 0057), it is the examiner’s position that his laminates would inherently be flexible.
Schumacher teaches the use of metallized polymer films (paragraph 0054).
Schumacher does not disclose on which side of his carrier (oriented polymer film layer) is metallized.
Montsinger teaches a laminate with a cold seal release surface (cold seal release layer) is an outer surface of the package and a cold seal adhesive (cold seal adhesive layer) is an inner surface of the package (Figure 2), in which his inner film (oriented polymer film layer) is metallized with aluminum or aluminum oxide on the opposite surface from the cold seal adhesive (col. 1, lines 56-60).
Given that Schumacher and Montsinger are both drawn to cold seal laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum or aluminum oxide layer on the side of the polymer film carrier on the side opposite the cold seal adhesive layer in the cold seal laminate of Schumacher.  Further, Montsinger teaches that aluminum or aluminum oxide coatings provide a moisture and oxygen barrier to the laminated structure (col. 1, lines 56-60).
Thus, the primer coating (primer coating) is in a facing, contacting relationship with the metal coating (barrier layer).
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that the additional ingredients in the prior art, components in the primer layer, for example, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 7, Schumacher in view of Montsinger teaches the elements of claim 1, and Schumacher teaches his carrier layer (oriented polymer film layer) is oriented polypropylene or high-density polyethylene (paragraph 0055).
Regarding claim 16, Schumacher in view of Montsinger teaches the elements of claim 1, and Schumacher teaches that the layer of adhesive (cold seal adhesive layer) does not adhere to the release coating (cold seal release layer), the carrier [which here includes sequence of layers] (flexible packaging material of the current invention) is rolled up and processed from the roll, and the face and the reverse of the carrier (the cold seal adhesive layer and the cold seal release layer) come into contact (paragraphs 0056 and 0057).  Schumacher teaches that the ink layer is between the primer layer and the release coating (0057).
It is the examiner’s position that the ink layer is fixedly adhered to the primer layer, since Schumacher teaches that one of the functions of the primer layer is to improve the adhesion (paragraph 0056).
Regarding claim 17, Schumacher in view of Montsinger teaches the elements of claim 1, and Schumacher teaches that his double-sided coated carrier is use for producing packages, and the carriers (flexible packaging material) are bonded by joining the layers on the sides containing his cold-seal adhesive (cold seal adhesive layer) to form a seam after the packaged contents are placed inside the package (paragraph 0058).

Claims 5 and 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher at al. (US Patent Application 2011/0152052 A1, published 23 Jun. 2011, hereinafter Schumacher) in view of Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) and further in view of Ishida (US Patent Application 2010/0035057 A1, published 11 Feb. 2011, hereinafter Ishida) and evidence provided by Polymer Database (“Polyolefins (polyalkenes”, accessed 24 Feb. 2022, hereinafter Polymer Database).
Regarding claims 5 and 6, Schumacher in view of Montsinger teaches the elements of claim 1.
Schumacher in view of Montsinger does not disclose the thickness of his primer layer nor that his primer layer comprises polyamide.
Ishida teaches a primer layer comprising a polyamide amine and a modified polyolefin with a thickness of 0.1 to 50 [Symbol font/0x6D]m for a polymer laminate (paragraphs 0022-0026 and 0038).
Given that Schumacher, Ishida, and Montsinger are drawn to polymeric laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the primer layer and at a thickness taught by Ishida in the cold seal laminate of Schumacher in view of Montsinger.  Further, Ishida teaches that his primer imparts high adhesive property and high heat resistance to the surface of substrates (Abstract), including metals and synthetic resins (paragraph 0028).
Polymer Database discloses that the density of polyolefins ranges from 0.867 to 0.970 g/cm3 (page 3).
It is the examiner’s position that this range of density is representative of the densities of the other components in the primer layer of Ishida.
Thus, the primer coating weight taught by Ishida is about:
(1e-6 m)(867 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 0.53 lb/3000 ft2 to 
(50e-6 m)(970 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 29.8 lb/3000 ft2.
Although there is no disclosure that the primer coating weight is measured using ASTM D646, given that the coating weight disclosed by Ishida overlaps that claimed and absent any evidence of criticality regarding how the coating weight is measured, Ishida is considered to meet the claimed weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the primer coating weight from the overlapping portion of the range(s) taught by Ishida because overlapping ranges have been held to be prima facie obviousness.

Claim 8 and 10-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher at al. (US Patent Application 2011/0152052 A1, published 23 Jun. 2011, hereinafter Schumacher) in view of Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) and further in view of Lyzenga et al. (US Patent Application 2013/0121624 A1, published 16 May. 2013, hereinafter Lyzenga) and evidence provided by Lenntech (“Polypropylene”, accessed 23 Feb. 2022, hereinafter Lenntech).
Regarding claims 8 and 11-12, Schumacher in view of Montsinger teaches the elements of claim 1.
Schumacher in view of Montsinger does not disclose the thicknesses of his inner film nor of his entire laminate.
Lyzenga teaches reclosable flexible packaging with an oriented polypropylene layer (OPP) with a thickness of 47 to 500 gauge, depending on the process (paragraph 0095) and the thickness of his continuous closure layer (flexible packaging material) has a thickness of 0.5 to 5.0 mils (paragraph 0078).
Given that Lyzenga, Schumacher, and Montsinger are drawn to sealable polymeric laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thicknesses for the oriented polypropylene layer and the entire packaging film as taught by Lyzenga in the cold seal laminate of Schumacher in view of Montsinger.  Further, Lyzenga teaches that the film (oriented polymer film layer) thickness is based on desired barrier to gas, moisture, and light and the desired structural integrity and other packaging factors (paragraph 0095).
As evidenced by Lenntech, the density of polypropylene is 0.910 to 0.928 g/cm3 (page 1).
It is the examiner’s position that a density of 0.92 g/cm3 representative of the density of the polypropylene and of the densities of the other components in the laminate of Schumacher in view of Montsinger.
Thus, the basis weight is:
(0.5 mils)*(1/1000*2.54/100 m/mils)(920 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 0.72 lb/3000 ft2 to 
(5.0 mils)*(1/1000*2.54/100 m/mils)(920 kg/m3)*(3000 ft2)*(12^2*2.54^2/100^2 m2/ft2)*(2.205 lb/kg) = 72 lb/3000 ft2.
Although there is no disclosure that the primer coating weight is measured using ASTM D646, given that the coating weight disclosed by Lyzenga overlaps that claimed and absent any evidence of criticality regarding how the coating weight is measured, Lyzenga is considered to meet the claimed weight.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thicknesses of the oriented polymer film layer and of the flexible packaging material and the basis weight of the flexible packaging material from the overlapping portion of the range(s) taught by Lyzenga because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 10 and 13-14, Schumacher in view of Montsinger teaches the elements of claim 1.
Schumacher in view of Montsinger and further in view of Lyzenga does not disclose the water vapor or oxygen transmission rates of his laminate.
It is the examiner’s position that given the laminate film of Schumacher in view of Montsinger and further in view of Lyzenga have the same structure, composition, and layer thicknesses as the claimed invention, the laminate film of Schumacher in view of Montsinger and further in view of Lyzenga would inherently have the same yield and water vapor and oxygen transmission rates as the claimed invention, and therefore, would fall within the claimed range for yield and water vapor and oxygen transmission rates.

Claim 15 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher at al. (US Patent Application 2011/0152052 A1, published 23 Jun. 2011, hereinafter Schumacher) in view of Montsinger et al. (US Patent 9,365,003, published 14 Jun. 2016, hereinafter Montsinger) and further in view of Catena et al. (US Patent 5,466,734, published 14 Nov. 1995, hereinafter Catena).
Regarding claim 15, Schumacher in view of Montsinger teaches the elements of claim 1.
Schumacher in view of Montsinger does not disclose the coefficient of friction of his laminate.
Catena teaches a cold seal release lacquer with a coefficient of friction of 0.2 (Table 1).
Given that Schumacher’s (in view of Montsinger) laminate requires a cold seal release layer and Catena teaches a cold seal release lacquer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cold seal release lacquer as taught by Catena in the cold seal laminate of Schumacher in view of Montsinger.  Further, Catena teaches that his cold seal release lacquer has superior release properties (col. 2, lines 28-30).

Response to Arguments
It is noted that in the rejection set forth in paragraph 20 of the Non-Final action mailed 3/3/22, claims 7, 16, and 17 were inadvertently not included as rejected in the heading.  However, they were fully addressed in the body of the rejection.  These claims have now been included in the heading as set forth in paragraph 16 above.  Given that the rejection of claims 7, 16, and 17 remains the same as in the previous Non-Final, this action is properly made Final.
Applicant's arguments filed 05 Jul. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 2, 4, 6, 11, 15, and 16.
Applicant argues that the laminate of Montsinger includes an extrudate layer between the primer coating and the barrier layer; therefore, the primer coating is not in a facing, contacting relationship with the barrier layer, as required by claims 1 and 18.
However, Montsinger teaches a laminate in which the primer coating contacts the metal coating (barrier layer).  Although there is an extrudate layer between these two layers, the two layers are in (indirect) contact, and the primer layer and the barrier layer do face each other.  Nothing in the current claims require that the primer layer and barrier layer be in direct contact.
Applicant argues that the examiner has not established prima facie obviousness.
However, applicant has not pointed to any issue with the motivations for combining the applied prior art to arrive at the claimed invention.
Applicant argues that Montsinger requires that the metal coating is bonded to the extrudate layer; therefore, in the invention of Schumacher in view of Montsinger, the primer coating is not in a facing, contacting relationship with the barrier layer, as required in claims 1 and 18.
As discussed above, although there is an extrudate layer between the primer coating and the barrier layer, the two layers are in (indirect) contact, and the primer layer and the barrier layer do face each other.  Nothing in the current claims require that the primer layer and barrier layer be in direct contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barlow et al. (US Patent Application 2016/0332792 A1, published 17 Nov. 2016) teaches a metallized water-marked film with multiple layers.  Gottfreund (WO 2018/108315 A1, published 21 Jun. 2018) teaches a food packaging film comprising a coated biaxially oriented polypropylene film and a primer layer.  Regnier (US Patent Application 2014/0370252 A1, published 18 Dec. 2014) teaches a laminate with a polymeric substrate, a primer coating, and an ink layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787